DETAILED ACTION
This is in response to the application filed on November 29, 2019 where Claims 1 – 16 were originally presented.  A preliminary amendment was filed canceling Claims 13 – 16 as being multiple dependent claims. See MPEP § 608.01(n).
Claims 1 – 12, of which Claims 1, 4, 7, and 10 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 29, 2019, April 20, 2020, December 16, 2020, September 2, 2021, and October 12, 2021 were filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first receiving module, first sending module, first processing module, second receiving module, second sending module, and second processing module in Claims 7 – 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Regarding Claims 7 – 12, the claim limitation “first receiving module,” “first sending module,” “first processing module,” “second receiving module,” “second sending module,” and “second processing module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification generalizes the various modules as performing the various functions as claimed [See Figs. 5 and 6; Para. 0068-87].  The specification also indicates software modules [Para. 0095, 0109] and the use of a general purpose computer comprising a processor and transceiver [Figs. 7 and 8; Para. 0095, 0109].
For a computer-implemented means-plus-function claim limitation that invokes 35 U.S.C. 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor. See Aristocrat, 521 F.3d 1328, 1333, (Fed. Cir. 2008). The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer or microprocessor. See WMS Gaming, Inc., 184 F.3d 1339 (Fed. Cir. 1999). The written 
A rejection under 35 U.S.C. 112, second paragraph, is appropriate if the written description of the specification discloses no corresponding algorithm. See Aristocrat, 521 F.3d at 1337-38. For example, merely referencing to a general purpose computer with appropriate programming without providing any detailed explanation of the appropriate programming, See Id. at 1334, or simply reciting software without providing some detail about the means to accomplish the function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. § 112, second paragraph, even when one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See Finisar, 523 F.3d at 1340-41.
The specification provides structure for implementing the functional limitations, however that structure is limited to general purpose computers [See Figs. 5 – 8; Para. 0095, 0109]. The applicant is reminded that general purpose computers is not sufficient to provide the required structural disclosure, Aristocrat, 521 F.3d at 1338, and that indefiniteness analysis does not turn on the name of the structure that does the processing. See NetMoneylN, Inc. v. VergiSign, Inc., 545 F.3d 1359, 1366-67 (Fed. Cir. 2008). The applicant's specification fails to provide any detailed explanation of the  perform the disclosed algorithm that performs the claimed function. The applicant is reminded that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function is unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. See Supplemental Examination Guidelines, 76 FR at 7168. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
101 Analysis
2.	Claims 1 and 4 are directed to verifying an application package after it has been downloaded by a client.  While the use of hashes and other mathematical computations are generally not considered statutory, the verification of signature/digest/hash data of an application by the application server after downloading the application to a client characterizes improvements to a particular technical field of application distribution and installation [See Specification, Para. 0021].  Therefore, the claims integrate the judicial exception into a practical application and satisfies Step 2A, Prong Two of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.
Claims 7 and 10 are directed a machine as the application server and terminal comprise at least general purpose hardware processor to perform the functions of the first and second processing modules based on the interpretation of the modules under 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 are rejected under 35 U.S.C. 103 as obvious over PGPub. 2018/0107468 (hereinafter “Huang”), in view of PGPub. 2014/0150096 (hereinafter “Moon”).
4.	Regarding Claims 1 and 7, Huang discloses of an application server [Fig. 2; Para. 0229; application store server], comprising:
a first receiving module configured to receive an application download request 
a first sending module configured to send an application installation package corresponding to the application download request to the terminal [Fig. 2; Para. 0126, 0153; user device obtaining installation package from the application store], 
a first processing module configured to compare the first verification message with a stored second verification message [Fig. 2; Para. 0130-131], 
	Huang, however, does not specifically disclose of receiving an application download request sent by a terminal or that the second verification message is generated by the application server according to content of the application installation package having passed the security check.
	Moon discloses a system and method for verifying the integrity of an application [Abstract].  Moon further discloses that the application package comprises a code signature of the app store server to assure the integrity of the mobile app by the app store server (second verification message is generated by the application server according to content of the application installation package having passed the security check) [Para. 0042, 0101].  Moon further discloses that the user terminal requests the mobile application from the app store server (server receiving an application download request sent by a terminal) [Figs. 5 and 7; Para. 0110-111].  It would have been obvious 
5.	Regarding Claims 2 and 8, Huang, in view of Moon, discloses the limitations of Claims 1 and 7 above.  Huang further discloses that:
the first verification message carries an application identifier corresponding to the application installation package [Para. 0119, 0153];
the comparing, by the application server, the first verification message with a stored second verification message further includes:
determining, by the application server, the second verification message corresponding to the application identifier from stored verification messages according to the application identifier carried in the first verification message [Para. 0131]; and
comparing, by the application server, the first verification message with the second verification message corresponding to the application identifier [Para. 0131].
6.	Regarding Claims 3 and 9, Huang, in view of Moon, discloses the limitations of Claims 1 and 7 above.  The combination of Huang and Moon further discloses of:
receiving, by the application server, a verification message list sent by the terminal, wherein the verification message list is generated by the terminal according to 
comparing, by the application server, verification messages in the verification message list with stored verification messages [Huang; Para. 0129-131; hash value, signature information, and the like are compared to known hash value, signature, and the like of a corresponding installation package];
after determining that a verification message in the verification message list is inconsistent with the stored verification messages [Moon, Para. 0136-137; discovering integrity defect information], determining, by the application server, an abnormal application on the terminal according to the inconsistent verification message [Moon, Para. 0136-137]; and
sending, by the application server, a reminder message corresponding to the abnormal application to the terminal [Moon; Para. 0137].
7.	Regarding Claims 4 and 10, Huang discloses of a terminal [Figs. 2 and 6;Para. 0195; mobile device], comprising:

a second receiving module configured to receive an application installation package sent by the application server [Fig. 2; Para. 0126, 0153; user device obtaining installation package from the application store], and generate a first verification message according to content of the received application installation package [Fig. 2; Para. 0128-129], 

wherein the stored second verification message is generated by the application server 
a second processing module configured to, after receiving a permit-to-install message sent by the application server, install an application according to the received application installation package, wherein the permit-to-install message is sent by the application server after determining that the first verification message and the second verification message are consistent [Fig. 2; Para. 0128-133; after validity is checked, the user device receives the check result and installs the application when the check is valid].
8.	Regarding Claims 5 and 11, Huang, in view of Moon, discloses the limitations of Claims 4 and 10 above.  Huang further discloses that:
the first verification message carries an application identifier corresponding to the application installation package [Para. 0119, 0153];
the sending, by the terminal, the first verification message to the application server further includes:
sending, by the terminal, the first verification message that carries the application identifier corresponding to the application installation package to the application server, such that the application server determines, according to the 
9.	Regarding Claims 6 and 12, Huang, in view of Moon, discloses the limitations of Claims 4 and 10 above.  The combination of Huang and Moon further discloses of:
generating, by the terminal, a verification message list according to content of installed application installation packages [Huang; Para. 0129-131; hash value, signature information, and the like sent in a verification request];
sending, by the terminal, the verification message list to the application server, such that the application server compares verification messages in the verification message list with the stored verification messages [Huang; Para. 0129-131; hash value, signature information, and the like are compared to known hash value, signature, and the like of a corresponding installation package]; and
after receiving a reminder message sent by the application server corresponding to an abnormal application, determining, by the terminal, the abnormal application according to the reminder message [Moon; Para. 0136-137], wherein the abnormal application is determined based on a verification message in the verification message list that is inconsistent with the stored verification messages as determined by the application server [Huang; Para. 0129-131; hash value, signature information, and the like are compared to known hash value, signature, and the like of a corresponding installation package].
Conclusion
PGPub. 2013/0232229; PGPub. 2013/0268753; PGPub. 2014/0090077 – systems and methods for validating the integrity of a software application prior to installation.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496